Citation Nr: 0003966	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-38 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for additional psychiatric 
disability claimed to be the result of a rape at a Department 
of Veterans Affairs (VA) facility in February 1979.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1972 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating decision denied 
entitlement to disability benefits under the provision of 38 
U.S.C.A. § 1151 (West 1991) for additional disability 
resulting from VA hospitalization in February 1979.

This case was previously before the Board in March 1998 when 
the Board denied entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
November 1998, the Court vacated the Board's decision and 
remanded the case to the Board for further development of the 
veteran's claim.


FINDINGS OF FACT

1.  All necessary evidence has been obtained for an equitable 
disposition of the veteran's appeal.

2.  In February 1979, the veteran was hospitalized at a VA 
facility for psychiatric treatment; her claim is based on an 
allegation that she was sexually assaulted during that 
hospitalization.



CONCLUSION OF LAW

The veteran's claim for disability benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991) for additional psychiatric 
disability claimed to be the result of a rape at a Department 
of Veterans Affairs (VA) facility in February 1979 lacks 
legal merit.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 
C.F.R. § 3.358 (1999).  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters.

As amended, 38 C.F.R. § 3.358(a) provides that compensation 
is payable, under 38 U.S.C.A. § 1151 as if service-connected, 
where there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

Under 38 C.F.R. § 3.358(b) in determining that additional 
disability exists, the following considerations will govern: 

(1) The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the 
disease or injury, each body part involved being 
considered separately. 

(ii)  As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition which the specific 
medical or surgical treatment was designed to 
relieve. 

(2) Compensation will not be payable under 38 U.S.C. 
1151 for the continuance or natural progress of 
disease or injuries for which the training, or 
hospitalization, etc., was authorized. 

Under 38 C.F.R. § 3.358(c) in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable 
in the absence of proof that it resulted from disease 
or injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
invalidated the negligence provision in 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 
38 U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  Subsequently, 
the Court's Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), 
and subsequently appealed to the United States Supreme Court 
(Supreme Court).  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the then Court of Veterans Appeals and the Court of Appeals.  
Brown v. Gardner, 115 S. Ct. 552 (1994).  

Since that decision, determinations of disability under 
§ 1151 have involved a two-step process.  First the veteran 
had to show additional disability.  Second, the veteran had 
to show causation, i.e., that the additional disability was 
the result of VA treatment.  More recently, Congress sought 
to reimpose a component of fault to the causation element of 
§ 1151 by passage of the 1997 VA/HUD Appropriations Act, 
section 422(a) of Pub.L. No. 104-204, 110 Stat. 2926 (1997).  
Added to the requirement of an increased disability was the 
requirement that "the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of [VA] in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable . . ."  38 U.S.C.A. § 1151(a)(1) (West 1991 & 
Supp. 1997).  Congress specifically limited application of 
the revised provisions of § 1151 to those claims filed on or 
after October 1, 1997.

II.	Factual Background.

The veteran presents a long history of treatment prior to and 
subsequent to the February 1979 VA hospitalization from which 
she is claiming additional disability.  A March 1978 VA 
hospital summary shows that she began drinking while in the 
Army and had stopped only recently in December 1977 when she 
went on Antabuse and attended Alcoholics Anonymous.  She was 
admitted following a suicide attempt, described as drinking 
alcohol while on Antabuse.  She was diagnosed with immature 
personality with passive dependency traits.

A November 1978 VA hospital summary notes that she was 
discharged in September 1978 from a VA hospital following 
treatment for an acute psychotic episode for which she was 
prescribed the drugs Stelazine and Thorazine.  She was 
currently being treated for complaints of paralysis of her 
hands which was determined to be a reaction to the drug 
Stelazine, which she was taking at twice the prescribed 
levels.

In February 1979, the veteran was admitted by VA for what was 
noted as the sixth time, in a "somewhat decompensated 
state."  The report indicates a history of an immature 
personality with various hysterical traits.  Her chief 
complaints on this admission were insomnia, as well as crying 
episodes.  She had also demonstrated various hysterical 
neurotic tendencies as well as complaining of free floating 
anxiety and vague feelings of fear.  The following hospital 
course is described on the summary of her hospitalization:

[The veteran was admitted to building] 68 
and during that evening or early morning 
hours, she reported to the nurses on 
building 68 that she had been raped by a 
black male.  She was transferred to 
Building 67LE for further treatment and 
initially was acutely psychotic though I 
cannot say whether this was the case 
prior to the reported rape or not.  [She] 
was shortly transferred to [the 
University of Arkansas Medical Center] 
for gynecological examination and it was 
determined at that time that she had had 
recent intercourse. . . .  Initially, due 
to [the veteran's] psychotic state, she 
was given pharmacotherapy, group and 
milieu therapy.  She did become oriented 
and much more organized in thinking, and 
as she progressed appeared much more 
passive dependent and hysterical with her 
psychosis dropping out.

A more detailed examination of the progress notes made during 
her hospitalization shows that on admission to the hospital 
in February 1979, the veteran was complaining of fear "of a 
lot of things," having nightmares, and complaining of 
insomnia.  She complained that she was having difficulty 
sleeping, would wake up after a few hours sleep, chain smoke 
and cry.  In addition to being scared, she was also having 
headaches.  This she described as her reason for admission.  
She stated that she didn't know what she was scared of, 
"just everything."  Her mother who brought her in indicated 
that the veteran had been going to a mental health clinic 
daily, but had gotten much worse the previous day.  She had 
irrelevant speech the night before, fear of her neighbors and 
a poor memory for recent events.  She had also admitted to 
hallucinations.  The diagnosis by the admitting physician was 
organic brain syndrome with "psych" and schizophrenia. 

The next morning, at 6 a.m., the veteran told the nurse that 
the previous night, just after lights out around 9 p.m., a 
man came into her room and raped her.  She then identified 
one of the men in the hall, another patient, (hereinafter 
referred to as "male #1"), as the one who raped her.  
Several statements were provided by personnel on duty before 
and after the alleged rape.  One nurse stated that she walked 
past the room several times that night between 8:45 p.m. and 
9:15 p.m. and did not hear any noise that indicated a 
struggle or scuffle in her room.  Another nurse stated that 
at approximately 8:20 p.m., she administered medication to 
the man identified as the rapist, who was asleep in the day 
room but who on waking poured water for the other patients 
and appeared very drowsy.  At approximately 8:40 p.m. the 
nurse left the medication room, and stated that she saw the 
veteran undressing with her door wide open which the nurse 
shut.  

The next morning, the veteran describe the alleged rape 
incident to another nurse who wrote the following description 
in the medical record:

I was in my room next to the nursing 
station, the light in my room was on.  A 
black man came into my room and closed 
the door.  He said he wanted to help me, 
and that he wouldn't hurt me.  He pulled 
my clothes off and raped me.  I tried to 
fight him, he did not try to hurt me.  I 
did not yell because I was afraid and I 
didn't tell anybody because I was afraid.  
I think his name was [male #1].

Later that morning, the veteran again described the incident, 
and again to the same nurse, but with much less coherence. 

[She] proceeded to give [a] rambling 
account of [the] alleged rape, but with 
conflicting information.  [She] stated:  
'[Male #2] came into my room [and] raped 
me . . . [n]o, he didn't' rape me, [male 
#1] raped me . . . [male #2] just came in 
to talk to me . . . I don't want to talk 
anymore, I'm nervous, now.'

That afternoon, following a medical examination, she was 
transferred to another building.  The information she gave 
was irrelevant, conversation loose and tangential.  Her 
affect was flat and she had some difficulty performing simple 
requests.  Her condition was described as "acutely 
psychotic."  She was hostile at times during the evening, 
using foul language, and following a male patient around.  
Another patient reported her talking about sex around him.  
After the veteran attempted to get in bed with another female 
patient, her bed was moved and she began talking of cutting 
herself with a knife.  She was placed in restraints for her 
own protection.  

The next morning, the veteran remained in restraints except 
to go to the bathroom, and continued to moan aloud, gurgle 
and demonstrate bizarre behavior.  She was medicated with 
Thorazine and appeared in the afternoon to be in much better 
control and acting appropriately.  The assessment was of 
decreasing psychosis.  She continued to improve; however, 
several days later she complained to the nurse that another 
female patient was touching her on the shoulder in a sexual 
way.  The nurse wrote in the report, "[I feel] that [she] is 
imagining these incidents."  Later that evening, she told 
the nurse she was approached by a male who asked "how are 
you" and put his arm around her and squeezed her side with 
his hand, "like a claw."  She stated, "[I]t was like he 
was doing it in a . . . weird sexual way."  The nurse wrote 
in the report that "I feel [the veteran] misinterpreted 
[the] actions as a sexual advance . . . [she is] having 
difficulty [with] interactions not initiated by her."  
Reassurance was given, and later the veteran seemed relaxed.

Approximately one week after her admission, the veteran's 
mental condition was evaluated.  She stated that she was 
doing quite well and was receptive to returning home with her 
parents in the morning.  On observation, the examining doctor 
noted that she had been reported to be quite seductive and 
hysterical on the ward and that several incidents were 
reported to have occurred with male patients.  The doctor 
spoke with her concerning these inappropriate subtle or overt 
presentations.  She reacted quite naively but the doctor 
noted that he felt she was aware of some of her actions.  
Also noted was that she was quite child-like and had a 
hysterical character, identified as dramatic and seductive, 
as well as some dependent characteristics.  The assessment 
was of a passive dependent personality with hysterical 
characteristics.  She was discharged nine days after her 
admission.  The report of her hospitalization concluded that 
"[a]t the time of discharge, we felt that [the veteran] had 
fully compensated to her normal state of health and was 
subsequently discharged."

The veteran was hospitalized again in March 1981, and noted 
to have "at least eight previous admissions."  She came 
from a half-way house in Little Rock where she had been 
living for the past year.  Her chief complaint was being 
tired.  She did not complain of any symptoms of psychosis, 
delusions, hallucinations, or any other physical problems at 
the time of admission.  She indicated that her history of 
alcohol abuse had resolved since her religious experiences.  
Her only desire was to receive vocational counseling so that 
she could return to work.  "Since she was not psychotic and 
was functioning better on the ward than the staff had ever 
seen her before, we kept her until she could be seen in 
Vocational Counseling . . . and she is presently being 
discharged."  The diagnosis at discharge was "hysterical 
personality, [with] a previous history of psychosis but none 
present at this admission."

In October 1992, the veteran received a very comprehensive 
psychological evaluation by a private psychologist.  She 
related a history of growing up with a cleft palate and 
severe speech impairment, a loner and isolated from the other 
students.  Her father related to no one and she had a 
personality clash with her mother.  After a brief and 
unsuccessful marriage at 21 which she described as nothing 
more than "continuing rapes," she divorced, entered the 
Army and began drinking, daily and heavily and continued 
drinking after discharge.  She recounted a 1979 rape at a VA 
hospital which resulted in "even more fear of men and 
increased social isolation."  She stated that when she 
worked in the 1980's she shut out men totally and lived in 
total isolation.  At present, she feared public places, was 
suspicious and distrustful, particularly of men.  She 
described no contact with men since a second failed marriage 
in 1979, which was annulled as she could not tolerate a 
sexual relationship.  She only felt safe at Alcoholics 
Anonymous meetings.  Following standard psychological 
testing, the examiner made the following comments:

This young woman has had a lifetime of 
pain and emotional distress.  She had an 
unhappy childhood, aggravated by her 
cleft palate and inexperiences in forming 
any close emotional relationships.  She 
was then exploited by her first husband, 
running away and joining the Army and 
being introduced to alcohol.  This gave 
her emotional relief that she had not 
experienced before and she became almost 
immediately dependent on the alcohol.  As 
long as she was drinking, she did not 
experience as much emotional pain but 
gradually lost her capacity to adequately 
function. She was then repeatedly 
hospitalized and on one of these 
occasions raped.  This further aggravated 
her situation and created the image of a 
dangerous world in which she lived. . . . 
Underlying all of this is a multitude of 
emotional problems that involve a border 
line psychotic condition with marked 
schizotypal tendencies, anxious 
depression, paranoid ideation and social 
isolation.  

An evaluation by a psychiatrist in October 1992 as part of 
the veteran's claim for benefits from the Social Security 
Administration (SSA) resulted in diagnoses of major 
depressive disorder, recurrent; dysthymia; alcohol dependence 
in remission; anxiety disorder; personality disorder, mixed 
with borderline and avoidant features and status post cleft 
lip and palate repair.  In summary, the psychiatrist stated 
that the claimant had severe self esteem problems stemming 
from a congenital birth defect which caused significant 
impairment in social maturation and a general failure at 
social and sexual relationships all of her life.  An October 
1993 SSA determination granted benefits in part for recurrent 
major depressive disorder, dysthymia and anxiety disorder.

In September 1994, the veteran was afforded a VA mental 
disorders examination.  She described her first experience 
with alcohol in the service and indicated that it had an 
extraordinary effect on her.  Currently, she stated, "I have 
a lot of anxiety, fears, nightmares, severe nervousness, 
hate.  I haven't been drinking for six months.  I don't like 
to be in public places, but I'm comfortable in AA . . ."  On 
examination, she was oriented to time, place, and person, and 
in good touch with reality.  Her speech was completely 
coherent, memory good, and intelligence probably above 
average.  She was preoccupied with her long history of 
alcoholism and psychological problems.  Her emotional 
reaction during the interview was described as mildly 
anxious, "probably because she wanted to make sure that I 
had her complete history."  The examiner summarized her 
condition:

[Her] most obvious diagnosis is alcohol 
dependence.  Although she has not had a 
drink for several months, she has abused 
alcoholl (sic) for some 20 years.  In 
addition, she meets the criteria for 
Social Phobia, in that she experiences 
considerable anxiety when confronted with 
social situations. . . . Finally, I 
believe that [the veteran's] way of 
relating to people is chronically 
maladaptive and meets the criteria for 
Personality Disorder.

The diagnoses were:  Axis I, alcohol dependence (in 
remission) and social phobia; Axis II, personality disorder, 
NOS, with schizoid, avoidant, and borderline features.

More recently, in March 1997, the veteran was seen at a VA 
mental health clinic.  She recounted her history, and stated 
that since she was raped by another patient her mental 
condition had deteriorated.  She sought a letter in support 
of her claim for VA benefits.  "When she presented for the 
consult, she was not interested in receiving treatment for 
her mental health conditions."  A week later, she was told 
that the matter of resolving her claim was the responsibility 
of the RO.

In August 1999 the Board requested an independent medical 
opinion from a specialist in psychiatry.  The specialist was 
asked to review the complete records contained in the claims 
files and answer the following question:  "Did the veteran 
incur additional psychiatric disability during her 
hospitalization by VA in February 1979?"  The specialist was 
asked to compare the veteran's mental condition immediately 
prior to her hospitalization with her subsequent, post 
hospitalization, mental condition.  If additional disability 
was found, the specialist was asked to comment on whether 
this was a continuation or the natural progression of the 
veteran's psychiatric disorder.

In October 1999 a response was received from M. Collins, MD 
at the Department of Psychiatry and Behavioral Neurosciences 
at the Loyola University Medical Center in Chicago.  She 
wrote that she reviewed the medical records of the appellant 
and identified the issue as "whether an alleged rape 
occurring during the appellant's treatment at a [VA facility] 
worsened her psychiatric illness."  Dr. Collins provided a 
brief review of the veteran's medical history including her 
psychiatric symptoms and treatment before and after her 
February 1979 hospitalization by VA.  Her assessment was as 
follows:

It is difficult to elaborate on the 
medical principles involved given the 
records of medical care provided to me.  
A rape occurring on a psychiatric 
inpatient unit is an obvious horror.  
Female patients such as the appellant, 
who are sexually inappropriate as a 
symptom of their illness are at 
particular risk.  The possibility of 
proving or disproving that the rape 
occurred is extremely unlikely.  [Though] 
the gynecological exam performed after 
the alleged assault indicated the 
appellant had had recent intercourse and 
a sexually transmitted disease, it does 
not address whether the intercourse was 
consensual.  Intuitively, one would 
assume the appellant's clinical condition 
would worsen after such a traumatic 
event, as did hers.  However, her 
confused and disorganized behavior 
cleared by the time of her discharge 8 
days later.  The most common longterm 
sequelae of a traumatic event would be 
the development of a post-traumatic 
stress disorder superimposed on her 
previous psychiatric condition.  This 
additional diagnosis would worsen her 
clinical course and prognosis.  I find 
nothing in the records to indicate this 
occurred.  It is clear rather that the 
number of admissions and severity of her 
symptoms diminished in subsequent years.

In light of same, given the available 
documentation, the patient's psychiatric 
illness did not appear to worsen as a 
result of the alleged rape occurring 
during the [February 1979] admission. 

III.	Analysis

The veteran essentially claims that she has incurred 
additional psychiatric disability as a result of a rape in a 
VA hospital in February 1979.  On initial review of this case 
by the Board in March 1998 it was determined that the veteran 
had submitted a well grounded claim; however, the 
preponderance of the evidence did not support a grant of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  On appeal to the United States Court of 
Appeals for Veterans Claims, the Court vacated the Board's 
decision which, according to a Joint Motion for Remand, was 
due to inadequate medical evidence to support the Board's 
conclusion.  On return to the Board, an independent medical 
opinion was requested.  However, a recent decision by VA's 
Office of General Counsel has rendered this development moot.  
The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c); Brooks v. Brown, 
5 Vet. App. 484 (1993).

In a recent precedent opinion, the General Counsel concluded 
that compensation may be paid under 38 U.S.C.A. § 1151 for 
psychiatric as well as physical disability incurred or 
aggravated as the result of a VA examination or medical 
treatment at a VA facility.  However, it was also concluded 
that, as applicable to claims filed before October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 may not be paid for 
disability incurred or aggravated as the result of a sexual 
assault by a VA employee which occurred while the veteran was 
receiving an examination or medical treatment at a VA 
facility.  For purposes of compensation under 38 U.S.C.A. § 
1151, the disability must result from the medical treatment 
or examination itself and not from independent causes 
occurring coincident with the treatment or examination.  A 
sexual assault generally would not constitute medical 
treatment or examination within the meaning of 38 U.S.C.A. § 
1151 and would not provide a basis for compensation under 
those provisions.  Nonetheless, if the actions or procedures 
alleged to have constituted an assault would otherwise be 
within the ordinary meaning of the terms "medical treatment" 
or "examination," then compensation may be payable under 38 
U.S.C.A. § 1151.  Accordingly, it may be necessary to make a 
factual determination in individual cases. VAOPGCPREC 01-99 
(February 16, 1999).

In a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
was noted in the medical opinion solicited by the Board, the 
possibility of proving or disproving that the rape occurred 
is extremely unlikely.  Nonetheless, the Board finds that 
even if a sexual assault had occurred, it would not 
constitute "medical treatment" or "examination," and would 
not provide a basis for compensation under the provisions of 
38 U.S.C.A. § 1151.  As clearly outlined above, a sexual 
assault would be considered an independent cause occurring 
coincident with the treatment.  See VAOPGCPREC 01-99, supra.  
Hence, under Sabonis, the law is dispositive on the veteran's 
claim and it must be denied as lacking legal merit.

The veteran's claim is therefore not one for additional 
disability as a result of her treatment, but one for 
compensation as a result of a tort which occurred coincident 
with her hospitalization.  This is consistent with the 
veteran's own testimony in a June 1997 personal hearing when 
she explained why, although she had been under treatment at 
the VA in Fayetteville, she did not bring recent records with 
her.

There are new records on me.  It's just 
that I did not haul them all down here 
that didn't have anything to do with the 
rape.  The rape still happened. And that 
will never go away.  Now anything after 
that has nothing to do with this rape.  I 
mean a crime is a crime.  You can't take 
a crime away by saying, 'Well, what are 
you doing now?'  That still doesn't erase 
the crime that was committed.  Do you see 
what I'm saying?

The veteran's claims do not appear to be based on having 
incurred an additional disability as a result of her VA 
hospitalization; rather, she appears more concerned with 
being compensated for a crime.  This is evident in her 
testimony when she discounts any current evidence as 
irrelevant to the fact that the rape occurred.  Under these 
facts, it would appear that the veteran's remedy, if any, 
rests more appropriately under the Federal Tort Claims Act, 
28 38 U.S.C.A. §§ 1346(b), 2672-2680, not under 38 U.S.C.A. § 
1151.

In view of the above, the Board must necessarily conclude 
that the criteria for entitlement to benefits not having been 
met, the appellant's claim lacks legal merit and, 
accordingly, must necessarily be denied. 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In a letter dated November 2, 1999, the appellant's attorney 
registered an objection to the Board's procedures in 
obtaining an independent medical expert's opinion.  
Specifically, he stated that it was not clear what records 
were provided the expert.  However, the Board's letter to the 
expert clearly indicated that three VA claims file were 
enclosed.  It is the practice of the Board to provide its 
experts the complete records containing any information 
pertinent to the issue for review.  By "pertinent to the 
issue" the Board notes that, for example, records pertaining 
to a guaranteed home loan would not ordinarily be forwarded 
to an expert when the question to be addressed concerned a 
medical disability.  The attorney also objected to the 
Board's use of the term "alleged rape" in its letter to the 
expert briefly outlining the situation.  The attorney 
believes that the term "alleged" indicated the Board's bias 
as to the outcome of the case.  However, the issue of whether 
the rape actually occurred was not addressed by the Board, 
nor did the expert speculate or make a determination as to 
this matter.  The question put to the expert by the Board was 
essentially whether the veteran incurred additional 
psychiatric disability during the hospitalization, as claimed 
by the veteran.

The attorney also objected because the "medical opinion was 
sought without consultation with the veteran's 
representative" who was "not informed nor provided with a 
copy of the letter from the Agency requesting the opinion."  
The Board points out that, as the attorney noted, a referral 
for an independent medical opinion is entirely within the 
Board's discretion.  There is no requirement that a request 
for such an opinion be drafted in consultation with the 
veteran's representative.  The attorney was notified that 
such an opinion was requested and that he would have ample 
time to review the completed opinion after it was received.  
Moreover, the Board notes that the veteran's attorney was 
free to request on his own a medical opinion from the expert 
of his choice.  In any event, given the General Counsel's 
opinion and its effect on this case as discussed herein, this 
line of argument by the attorney, attacking the procedures in 
obtaining the medical opinion (which he also found to be 
substantively inadequate), is irrelevant because it is the 
law that is dispositive of the claim.


ORDER

The veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for additional psychiatric disability 
claimed to be the result of a rape at a Department of 
Veterans Affairs (VA) facility in February 1979 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

